

EXHIBIT 10.8


SUMMARY OF COMPENSATION FOR
DIRECTORS AND NAMED EXECUTIVE OFFICERS
OF OHIO VALLEY BANC CORP.
Directors
All of the directors of Ohio Valley Banc Corp. (“Ohio Valley”) also serve as
directors of its subsidiary, The Ohio Valley Bank Company (the “Bank”).  The
directors of Ohio Valley are paid by the Bank for their services rendered as
directors of the Bank, not Ohio Valley.  Each director of the Bank who is not an
employee of Ohio Valley or any of its subsidiaries (a “Non-Employee Director”)
receives $550 per month for his or her services.  Each director of the Bank who
is an employee of Ohio Valley or any of its subsidiaries (an “Employee
Director”) receives $350 per month for his or her services.  In addition, each
director of the Bank receives an annual retainer of $14,700 paid in December of
each year for services to be rendered during the following year.


Each Non-Employee Director who is a member of the Executive Committee of the
Bank receives $2,000.00 per month for his or her services.  In addition, each
Non-Employee Director receives an annual retainer of $16,695 paid in December of
each year for services to be rendered during the following year.  This figure
was pro-rated for time served for new members.  Included in the Executive
Committee Chairman’s current salary is an annual fee of $50,000 for his duties
as such.  Employee Directors receive no additional compensation for serving on
the Executive Committee.


Brent A. Saunders, LPA received retainer fees of $20,000 for legal services to
the Company and its subsidiaries during the Company’s 2013 fiscal year, as
approved by the Board of Directors in December 2012.  In December 2013, the
Board of Directors of Ohio Valley approved the payment to Mr. Saunders of
$20,000 in retainer fees for legal services to the Company and its subsidiaries
during the Company’s 2014 fiscal year.  The Board of Directors determined that
such a relationship does not interfere with Mr. Saunders’ exercise of
independent judgment in carrying out his responsibilities as a director; rather,
in fact, Mr. Saunders’ legal experience provides value to his service as a
director.


The Bank maintains a life insurance policy for all directors with a death
benefit of two times annual director fees at time of death reduced by 35% at age
65 and 50% at age 70 as part of the Bank’s group term life insurance
program.  The life insurance policies terminate upon retirement.  Messrs. Smith
and Wiseman, as employees of the Bank, are excluded from this benefit under the
terms of the Bank’s group term life insurance program.  The Bank also maintains
a Director Retirement Plan for all directors of the Bank and a Deferred
Compensation Plan for all directors and executive officers of the Bank.  These
documents are filed as Exhibit 10.1, Exhibit 10.3(a), Exhibit 10.4(a), and
Exhibit 10.6(a) and Exhibit 10.6(b), respectively, to Ohio Valley’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2013 (SEC File No.
0-20914).


Named Executive Officers
  The following sets forth the current salaries of the executive officers of
Ohio Valley named in the Summary Compensation Table in Ohio Valley’s proxy
statement (the “Named Executive Officers”):


Name
Current Salary
Jeffrey E. Smith
$251,973
Thomas E. Wiseman
268,114
Scott W. Shockey
162,431
Katrinka V. Hart
162,431
Larry E. Miller, II
163,130



Certain Named Executive Officers are entitled to participate in several benefit
arrangements, including the Ohio Valley Banc Corp. Bonus Program, the Ohio
Valley Bank Company Executive Group Life Split Dollar Plan, the Executive
Deferred Compensation Plan, and a supplemental  executive retirement plan
(currently only for Messrs. Smith and Wiseman), as set forth in exhibits 10.1,
10.2, 10.3(a), 10.3(b), 10.4(a), 10.4(b), 10.5, 10.6(a), 10.6(b), 10.7(a),
10.7(b), 10.8, 10.9 and 10.10 to Ohio Valley's Annual Report on Form 10-K for
the fiscal year ended December 31, 2013, SEC File No. 0-20914.  In addition,
Named Executive Officers are entitled to participate in various benefit plans
available to all employees, including a Profit Sharing Retirement Plan, a 401(k)
plan, an employee stock ownership plan, group term life insurance, health
insurance, disability insurance and a flexible compensation/cafeteria plan, all
as described in Ohio Valley's proxy statement for its 2014 annual meeting of
shareholders.

